EXHIBIT 10.3

SECOND AMENDMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of January 15, 2014, by and among the Lenders
party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as the agent for the Lenders (in such capacity, "Agent"), CENTURY
ALUMINUM COMPANY, a Delaware corporation ("Century"), BERKELEY ALUMINUM, INC., a
Delaware corporation ("Berkeley Aluminum"), CENTURY ALUMINUM OF WEST VIRGINIA,
INC., a Delaware corporation ("Century West Virginia"), CENTURY ALUMINUM OF
KENTUCKY GENERAL PARTNERSHIP, a Kentucky general partnership ("Century of
Kentucky GP"), NSA GENERAL PARTNERSHIP, a Kentucky general partnership ("NSA"),
and CENTURY ALUMINUM SEBREE LLC, a Delaware limited liability company ("Century
Sebree"; and together with Century, Berkeley Aluminum, Century West Virginia,
Century of Kentucky GP and NSA, each a "Borrower" and collectively the
"Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Amended and
Restated Loan and Security Agreement dated as of May 24, 2013 (as amended,
modified or supplemented from time to time, the "Loan Agreement");
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement in
certain respects, subject to the terms and conditions contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.
2.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of Borrowers set forth in Section 5 below, the Loan Agreement is
amended as follows:
(a)    The defined term "Unused Letter of Credit Subfacility" set forth in
Appendix A of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:
Unused Letter of Credit Subfacility – at any time, an amount equal to
$80,000,000 minus the LC Exposure at such time; provided, that solely during the
period commencing on January 15, 2014 and ending on March 31, 2014, Unused
Letter of Credit Subfacility shall mean an amount equal to $105,000,000 minus
the LC Exposure at such time.
3.    Ratification; Other Agreements. This Amendment, subject to satisfaction of
the conditions provided below, shall constitute an amendment to the Loan
Agreement and all of the Loan Documents as appropriate to express the agreements
contained herein. In all other respects, the Loan Agreement and the Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.




--------------------------------------------------------------------------------



4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof and upon the satisfaction of the following conditions precedent:
(a)    Agent shall have received a copy of this Amendment executed by each
Borrower, Agent, Issuing Lender and Majority Lenders, together with the consent
and reaffirmation attached hereto executed by each Guarantor; and
(b)    no Default or Event of Default shall exist on the date hereof or as of
the date of the effectiveness of this Amendment.
5.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders, after giving effect to this Amendment:
(a)    the representations and warranties set forth in each of the Loan
Documents are true and correct in all material respects on and as of the Closing
Date and on and as of the date hereof with the same effect as though made on and
as of the date hereof (except to the extent such representations and warranties
by their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);
(b)    no Default or Event of Default exists; and
(c)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other relevant action on the part of
such Borrower.
6.    Miscellaneous.
(a)    Expenses. Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of Agent (including legal fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided in this Section
6(a) shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.
(b)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of New York.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
[Signature Pages Follow]



- 2 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWERS: 

CENTURY ALUMINUM COMPANY 

By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer



BERKELEY ALUMINUM, INC. 
By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer



CENTURY ALUMINUM OF WEST VIRGINIA, INC. 

By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer



CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP 

By: METALSCO LLC, its Managing Partner 

By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer














Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement



--------------------------------------------------------------------------------




NSA GENERAL PARTNERSHIP 
 
By: CENTURY KENTUCKY, INC., 
   its Managing Partner


By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer



CENTURY ALUMINUM SEBREE LLC 

By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer








Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement



--------------------------------------------------------------------------------






AGENT AND LENDERS: 
 
WELLS FARGO CAPITAL FINANCE, LLC, 
as Agent, as Issuing Lender and as a Lender


By:
  /s/ Paras Shah
 
Name:
  Paras Shah
 
Title:
  Vice President






Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement



--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION


Each of the undersigned (collectively, the "Guarantors") hereby (i) acknowledges
receipt of a copy of the foregoing Second Amendment to Amended and Restated
Credit Agreement (the "Amendment"; terms defined therein and used, but not
otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof; (iii)
acknowledges and agrees to the terms of the Amendment as if it were a signatory
thereto; and (iv) except as specifically provided therein, affirms that nothing
contained therein shall modify in any respect whatsoever its respective guaranty
of the obligations of each Borrower to Agent and Lenders pursuant to the terms
of the Guaranty Agreements executed in favor of Agent and Lenders, and reaffirms
that each Guaranty Agreement is and shall continue to remain in full force and
effect. Although Guarantors have been informed of the matters set forth herein
and have acknowledged and agreed to same, each Guarantor understands that Agent
and Lenders have no obligation to inform Guarantors of such matters in the
future or to seek any Guarantor’s acknowledgment or agreement to future
amendments or waivers, and nothing herein shall create such a duty.
[signature page follows]






--------------------------------------------------------------------------------






METALSCO, LLC,  
a Georgia limited liability company 

By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer
 
SKYLINER, LLC,
a Delaware limited liability company 

By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer
 
CENTURY KENTUCKY, INC.,
a Delaware corporation 

By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer
 
CENTURY MARKETER LLC,
a Delaware limited liability company 

By:
  /s/ Michelle Harrison
 
Name:
  Michelle Harrison
 
Title:
  Treasurer
 






Signature Page to Consent and Reaffirmation

